DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-2, drawn to a construct comprising: a gold nanoparticle conjugated to a peptide comprising SEQ ID NO: 1 and a spacer sequence, classified in class A61K 47/52.
 	
Group II.  Claims 3-5, drawn to a method of blocking potassium channels, comprising: providing a construct comprising a gold nanoparticle conjugated to a peptide comprising SEQ ID NO: 1 and a spacer sequence; and contacting mammalian cells with the construct, thereby blocking potassium channels on the mammalian cells, classified in A61K 47/6929. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product as claimed can be practiced with another materially different product, such as with Tertiapin as the peptide. 	
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 	
	Applicant is advised that the  reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
 	Applicant must elect one the following species: 	1) a peptide comprising SEQ ID NO: 1 and a spacer sequence, or 
2) a peptide consisting of SEQ ID NO: 3.

 	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
 	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
 	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
 	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 
Telephonic Election
During a telephone conversation with attorney Roy Roberts on 24 June 2022, a provisional election was made without traverse to prosecute the invention of Group I, and the peptide comprising SEQ ID NO: 1 and a spacer, reading on claim 1. Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 2-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claims 1-5 are pending.
Claims 2-5 are withdrawn.
Claim 1 is examined on the merits in this prosecution.



CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2012/0310140 A1), in view of Paviolo (“Gold nanoparticles for modulating neuronal behavior,” Nanomaterials, 2017, 7, 1-14) and Delehanty (“Peptides for the specific intracellular delivery and targeting of nanoparticles: implications for developing nanoparticle-mediated drug delivery,” Therapeutic delivery, volume 1, issue 3, September 2010, 411-433).
Kramer teaches a system and composition for direct delivery of agents, e.g., pharmaceutical agents, to target spinal and neuronal anatomies (Abstract). Kramer teaches the pharmaceutical agent can be delivered to dorsal root ganglion expressing potassium channels (pg 5, [0039]). Kramer teaches the delivery vehicle can be a nanoparticle comprising an agent (pg 7, [0058] and pg 30, [0281]). Kramer teaches the pharmaceutical agent can be a potassium ion-channel modulator such as Tertiapin-Q (pg 55, [0546]), the species of SEQ ID NO: 1.
Kramer does not specifically teach gold nanoparticles and does not teach a spacer sequence.
Paviolo and Delehanty teach the missing elements of Kramer.
Paviolo teaches that gold nanoparticles are particularly useful in neuronal applications and can be easily bio-conjugated for cell-specific targeting (paragraph spanning pgs 1-2) and for drug delivery (pg 2, section 2.1.).
Delehanty teaches gold as a nanoparticle material for the delivery of peptide drugs (pg 412, Table 1). Delehanty further teaches that a specific spacer length, determined by the peptide sequence, can be a key factor in the binding of a ligand attached to a nanoparticle and the biological target of the ligand (pg 422, right column).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize gold as the material for the nanoparticle and a further utilize a construct consisting of a nanoparticle, a spacer, and the peptide comprising SEQ ID NO: 1, also known as Tertiapin-Q.
A person of ordinary skill would have been motivated to choose gold as the specific material for use in the nanoparticle since Paviolo teaches that gold nanoparticles are particularly useful in neuronal applications and can be easily bio-conjugated for cell-specific targeting and for the delivery of a drug payload. Furthermore, the ordinary practitioner would be motivated to use a peptide spacer sequence between the gold nanoparticle and the Tertiapin-Q since Delehanty teaches that a specific spacer length, as determined by the peptide sequence of the spacer, can be a key factor in the binding of a ligand attached to a nanoparticle and the biological target of the ligand.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612